
	

114 HR 5411 IH: Fair Care for Kids Act
U.S. House of Representatives
2016-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5411
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2016
			Mr. Kennedy (for himself, Ms. Schakowsky, Mr. Tonko, and Ms. Matsui) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to provide under the State plan under the Medicaid
			 program early and periodic screening, diagnostic, and treatment services
			 to individuals under age 21 who are receiving services in institutions for
			 mental diseases.
	
 1.Short titleThis Act may be cited as the Fair Care for Kids Act. 2.Providing full-range of EPSDT services to children in IMDs (a)Providing full-Range of EPSDT services to children in IMDsSection 1905(h) of the Social Security Act (42 U.S.C. 1396d(h)) is amended by adding at the end the following new paragraph:
				
 (3)Such term includes the full-range of early and periodic screening, diagnostic, and treatment services (as defined in subsection (r)), whether or not furnished by the provider of the services described in paragraph (1)..
			(b)Effective date
 (1)In generalSubject to paragraph (2), the amendment made by subsection (a) shall apply to items and services furnished on or after the date of the enactment of this section.
 (2)Exception for State legislationIn the case of a State plan under title XIX of the Social Security Act, which the Secretary of Health and Human Services determines requires State legislation in order for the respective plan to meet any requirement imposed by the amendments made by subsection (a), the respective plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet such an additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature.
				
